PER CURIAM.
This is an action to recover damages for personal injuries. Plaintiff was in defendants’ store, and while engaged in examining goods and wares fell down an open stairway leading to the basement and broke her leg. The only point made by defendants—and that is made in a most perfunctory way—is that the evidence does not show any negligence upon the part of the defendants in maintaining the open stairway as it was maintained. While the evidence upon the point is quite meager, yet we are not prepared to say that it is so meager as to demand that this court should set aside the verdict by reason of its insufficiency. For the foregoing reasons the judgment and order are affirmed.